DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being  anticipated by Anderson et al (US 2020/0000146 A1).
Regarding claim 1, Anderson discloses a portable charging adapter system for charging a vaporizer device, comprising: a charging adapter, comprising:
a charging adapter housing (402, 502); a charging dock  (324) positioned along a first surface of the charging adapter housing; and a power coupling feature positioned along a second surface of the charging adapter housing; and a charging adapter cap, comprising: a cap housing (50, 410) having an inner chamber, the inner chamber including a first pair of opposed side walls, a second pair of opposed side walls, an end wall, and an open end opposed to the end wall; and a securing element (106) coupled to the inner chamber, the securing element including at least one cantilevered spring  extending from one or more securing element sides of the securing element, the at least 
Regarding claim 2, Anderson discloses the charging dock includes a pair of charging contacts (62) that are configured to mate with a pair of vaporizer contacts (65) of the vaporizer device (52).
	Regarding claim 3, Anderson discloses the charging dock (50) includes a recess in the charging adapter housing, the recess including an inner perimeter wall that is shaped to have a sliding fit with an outer surface of a charging end of the vaporizer device (52).
Regarding claim 4, Anderson discloses a first cantilevered spring (126) of the at least one cantilevered spring includes a first cutout from a first securing element side of the one or more securing element sides, the first cantilevered spring (126) including a first deformed feature that extends inward from the first securing element side.
Regarding claim 5, Anderson discloses the first deformed feature is configured to engage a first side of the power coupling feature (see abstract).
Regarding claim 6, Anderson discloses a second cantilevered spring (130) of the at least one cantilevered spring (126) includes a second cutout from a second securing element side of the one or more securing element sides, the second cantilevered spring (130) including a second deformed feature that extends inward from the second securing element side.
Regarding claim 7, Anderson discloses the second deformed feature is configured to engage a second side of the power coupling feature (see abstract).

Regarding claim 9, Anderson discloses the power coupling feature includes a USB feature (see paragraphs 0410, 0441). 
Regarding claim 10, Anderson discloses the first surface of the charging adapter housing (102) is positioned orthogonal to the second surface of the charging adapter housing.
Regarding claim 11, Anderson discloses the charging adapter housing (102) includes a linking feature configured to allow the charging adapter cap (52) to be coupled to a coupling feature.
Regarding claim 12, Anderson discloses the securing element includes a through hole positioned to receive an extruded feature along the inner chamber to thereby allow a heat-staking of the securing element to the charging adapter cap (see paragraphs 0195, 0199, 0205).
Regarding claim 13, Anderson discloses a portable charging adapter system for charging a vaporizer device (50), the method comprising: receiving, at a charging dock (108) of a charging adapter of the portable charging adapter system, a charging end of the vaporizer device (50), the charging adapter comprising: a charging adapter housing (see paragraph 0205) including a first surface, the charging dock being positioned along the first surface; and a power coupling feature positioned along a second surface of the charging adapter housing (50). The method of charging a portable device is considered as inherent limitations as the method for charging a portable charging adapter system is identical to the apparatus claims

Regarding claim 15, Anderson discloses the charging dock includes a pair of charging contacts (62) that are configured to mate with a pair of vaporizer contacts (65) of the vaporizer device.
Regarding claim 16, Anderson discloses the charging dock includes a recess in the charging adapter housing (102), the recess including an inner perimeter wall that is shaped to have a sliding fit with an outer surface of the charging end of the vaporizer device (52).
Regarding claim 17, Anderson discloses coupling a charging adapter cap of the portable charging adapter system to the power coupling feature of the charging adapter (see paragraphs 0271, 0314, 0333).
Regarding claim 18, Anderson discloses the charging adapter cap comprises:
a cap housing at 52 having an inner chamber, the inner chamber including a first pair of opposed side walls, a second pair of opposed side walls, an end wall, and an open end opposed to the end wall; and a securing element coupled to the inner chamber, the securing element including at least one cantilevered spring  (62) extending from one or more securing element sides of the securing element, the at least one cantilevered spring configured to engage the power coupling feature to thereby secure a coupling of the charging adapter to the cap housing.
Regarding claim 19, Anderson discloses the power coupling feature includes a USB feature (see paragraphs 0410, 0441).

                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.